VILLANTI, Chief Judge.
Dr. Stephen Pappachen appeals an order granting Lakeland Regional Health Systems, Inc.’s motion to compel arbitration. Dr. Pappachen also appeals a separate order dismissing his claims alleging violations of the peer review process and dismissing his claims alleging violations of Title VII of the Civil Rights Act.
To the extent that Dr. Pappachen seeks review of the May 19, 2016, order compelling arbitration, we must dismiss the appeal as untimely. See Fla. R. App. P. 9.130(b). To the extent that Dr. Pappachen seeks review of the August 3, 2016, order dismissing his remaining claims, we affirm without further discussion.
Affirmed in part; dismissed in part.
MORRIS and BADALAMENTI, JJ, Concur.